UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 27, 2012 Torvec, Inc. (Exact name of registrant as specified in its charter) New York 000-24455 16-1509512 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1999 Mt. Read Blvd, Bldg. 3, Rochester, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 585-254-1100 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On March 27, 2012, the Company issued a press release announcing that effective March 27, 2012, it has engaged Dr. William Mark McVea, one of the world’s foremost drive-train and gear technology experts, as its Chief Technology Officer. Dr. McVea received his Ph.D. in Engineering from Purdue University and his degree in Mechanical Engineering from Rochester Institute of Technology. He is President of KBE+, Inc. a group of consulting engineers engaged in the design and development of gear trains and power transmission devices. He also develops and presents professional development seminars to practicing graduate engineers, primarily working for tier-one suppliers to, or directly for, international automotive manufacturers. A copy of this press release has been filed with this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number / Description 99.1Press Release dated March 27, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Torvec, Inc. March 29, 2012 By: /s/ Robert W. Fishback Robert W. Fishback Chief Financial Officer and Principal Accounting Officer 3 Exhibit Index Exhibit No. Description Press Release dated March 27, 2012 4
